Title: To John Adams from Richard Morris, 17 May 1798
From: Morris, Richard
To: Adams, John




Sir,
Scarsdale Westchester County—May. 17: 1798—

The inclosed letter will I hope plead my Excuse for this liberty, when I tell you the writer of it Served as a Leiut–Coll., or a Leiut. Coll. Commandant in the American Army during the whole of the Revolutionary Warr, That he served with Reputation, and Esteem,—He had then two sons, and his parental Attention to the calls of their Indiscretions put it out of his power to provide for a future day—They are dead and Some small provision now would make his Old days Comfortable—He is a Millitary man— The times have prompted me to this Step perhaps an Inspector of Millitary Stores, a Superintendant of a Laboratory, an Overseer of a foundary &ca &ca. or Something of the Kind may make his latter days Comfortable, at least Remove him from the Support of the cold Hand of Charity—He has always—appeared to me the Decent, Discreet, Sober Gentleman. I have no Views to Send Sir in this Application, farther than to gratify the feelings of Humanity, to Contribute my mite to Rescue from distress a Character of Merritt, by letting you know his Scituation—By mere Accident I saw this letter on my son in laws table I asked it he gave it but knows not nor Shall any other but yourself know the Use I asked it for—If I have Erred in the liberty pray Excuse it and charge it to those feelings of Sensibillity which have been its Cause and be Assured Sir I am with the / Greatest Respect and Real Esteem your / most Obedient and Very / Humble Servant.

Rid. Morris